L. CHARLES WRIGHT, Retired Appellate Judge.
David Lynn entered into a joint moneymaking venture with the appellees. They rented office space. Lynn signed the lease, as did the other joint venturers. Lynn eventually left the group and returned to Lee County. It was his understanding that he would not owe any money on the lease once he left. His joint venturers understood otherwise. They filed an action in the Small Claims Court of Jefferson County in an effort to collect the amount of money owed by Lynn on the lease. The action was transferred to Lee County. Once in Lee County, the appellees requested that the action be dismissed. The request was granted.
The appellees again filed an action against Lynn in the Jefferson County Small Claims Court. The action was transferred to Lee County. The ease was set for a hearing. At the time of the hearing, the appellees filed a motion to transfer the ease to the circuit court. Due to the wording in the original action, the motion was denied. The appellees then made an oral motion for dismissal in order to file an action in the circuit court.
The appellees filed an action in the Circuit Court of Lee County. Following a hearing, the trial court found in favor of the appellees and awarded damages accordingly.
Lynn appeals and asserts that “[pjursuant to Rule 41(a) of the Alabama Rules of Civil Procedure, the Circuit Court of Lee County, Alabama, did not have jurisdiction in this cause due to the prior dismissals of the same suit by the Appellees.” According to the record, the dismissals were entered by order of the court, without condition. Such dismissals apparently fall within Rule 41(a)(2) and are without prejudice.
Lynn cites no authority, persuasive or otherwise, other than Rule 41(a), Ala.R.Civ.P., to support his argument. We, therefore, decline to address it further. William Wilson Enterprises, Inc. v. Napier, 395 So.2d 89 (Ala.Civ.App.1981).
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, YATES, and MONROE, JJ., concur.
CRAWLEY, J., dissents.